COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-13-00201-CV


IN THE INTEREST OF A.R.D., A
CHILD




                            NO. 02-13-00202-CV

IN THE INTEREST OF K.M.W., A
CHILD




                                  ------------

         FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                  ------------

            MEMORANDUM OPINION 1 AND JUDGMENT
                                  ------------

     These appeals are from suits for termination of appellant A.M.P.’s parental

rights to her children, A.R.D. and K.M.W.        The suits were initiated by the



     1
      See Tex. R. App. P. 47.4.
children’s grandparents, who have been the children’s managing conservators

since 2005. The Department of Family and Protective Services is not a party to

the cases.

      Appellant’s brief was due in this court by July 11, 2013. On July 18, 2013,

the clerk of the court notified appellant’s counsel of this fact and notified

appellant’s counsel that the appeal could be dismissed for want of prosecution

unless appellant or any party desiring to continue the appeal filed with the court a

motion reasonably explaining the failure to file a brief and the need for an

extension by July 29, 2013. See Tex. R. App. P. 38.8(a). Appellant’s counsel

did not respond.

      Because this case involves the termination of appellant’s parental rights to

her children, we abated the appeals and remanded to the trial court for a hearing

to determine whether appellant desired to continue the appeal and whether

retained counsel for appellant had abandoned the appeal.            The trial court

conducted a hearing on August 14, 2013, and appellant testified at the hearing

that she no longer wished to appeal. While it would have been preferable for

appellant to have filed motions to dismiss these appeals to avoid the expenditure

of further resources, the court is satisfied that appellant no longer desires to

prosecute either of these appeals.      Having previously notified appellant that

these appeals would be dismissed for want of prosecution for her failure to file an

appellant’s brief, we do so now.




                                         2
      These appeals are dismissed for want of prosecution. See Tex. R. App. P.

38.8(a), 42.3(b), 43.2(f). Appellant shall pay all costs of this appeal, for which let

execution issue.



                                                    PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: August 29, 2013




                                          3